DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 1 and 18 “wherein the voltage regulator includes at least one circuit component independent of the integrated circuit”, the limitation of claim 9 “the voltage regulator including at least one circuit component independent of the integrated circuit”, and the limitation of claims 2, 10, and 19 “the voltage regulator is entirely independent of the integrated circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Colarossi U.S. Patent No. (US 11,101,636 B2) in view of Gibney (US 10,170,994 B1).

Application No. 17/375,744
US 11,101,636 B2
1. A squib driver circuit for deployment of a deployable restraint in a vehicle, the squib driver circuit comprising:an integrated circuit formed on a single chip including:
1. A squib driver circuit for deployment of a deployable restraint in a vehicle, the squib driver circuit being an integrated circuit formed on a single chip, the squib driver circuit comprising:
an input terminal for receiving an input voltage used to fire the deployable restraint,
an input terminal for receiving an input voltage used to fire the deployable restraint;
a high side feed terminal configured for communication with the deployable restraint, a low side return terminal configured for communication with the deployable restraint,
a high side feed terminal configured for communication with the deployable restraint;a low side return terminal configured for communication with the deployable restraint;
a high side driver configured to supply current from the input terminal to the high side feed terminal, and
a high side driver configured to supply current from the input terminal to the high side feed terminal;
a low side driver configured to supply current from the low side return terminal to an electrical ground; and
a low side driver configured to supply current from the low side return terminal to an electrical ground; and
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint, wherein the voltage regulator includes at least one circuit component independent of the integrated circuit.
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.
4. The squib driver circuit of claim 1, wherein an input of the voltage regulator is connected to the input terminal.
2. The squib driver circuit of claim 1, wherein an input of the voltage regulator is connected to the input terminal.
5. The squib driver circuit of claim 1, wherein the voltage regulator comprises an amplifier.
3. The squib driver circuit of claim 1, wherein the voltage regulator comprises an amplifier.
6. The squib driver circuit of claim 5, wherein the amplifier has an output that is connected to an output terminal to control an external switching transistor.
4. The squib driver circuit of claim 3, wherein the amplifier has an output that is connected to an output terminal to control an external switching transistor.
7. The squib driver circuit of claim 6, wherein the amplifier has an input that is connected to the input terminal through a voltage divider.
5. The squib driver circuit of claim 4, wherein the amplifier has an input that is connected to the input terminal through a voltage divider.
8. The squib driver circuit of claim 1, wherein the voltage regulator is configured to reduce variation of the input voltage at the input terminal.
6. The squib driver circuit of claim 1, wherein the voltage regulator is configured to reduce variation of the input voltage at the input terminal.
9. A system for deployment of a deployable restraint in a vehicle;
7. A system for deployment of a deployable restraint in a vehicle;
a squib driver circuit comprising an integrated circuit formed on a single chip, the single chip including: an input terminal for receiving an input voltage used to fire the deployable restraint, a high side driver configured to supply current from the input terminal to the deployable restraint, and a low side driver configured to supply current from the deployable restraint to an electrical ground;
a squib driver circuit being an integrated circuit formed on a single chip, the squib driver circuit comprising:an input terminal for receiving an input voltage used to fire the deployable restraint;a high side driver configured to supply current from the input terminal to the deployable restraint;a low side driver configured to supply current from the deployable restraint to an electrical ground;
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint, the voltage regulator including at least one circuit component independent of the integrated circuit; and
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint; and
a transistor independent of the integrated circuit, the transistor being connected between a battery and the input terminal.
a transistor isolated from the single chip, the transistor being connected between a battery and the input terminal.
12. The system of claim 9, wherein an input of the voltage regulator is connected to the input terminal.
8. The system of claim 7, wherein an input of the voltage regulator is connected to the input terminal.
13. The system of claim 9, wherein an output of the voltage regulator is connected to the transistor.
9. The system of claim 7, wherein an output of the voltage regulator is connected to the transistor.
14. The system of claim 9, wherein the voltage regulator comprises an amplifier.
12. The system of claim 7, wherein the voltage regulator comprises an amplifier.
15. The system of claim 14, wherein the amplifier has an output to control the transistor.
13. The system of claim 12, wherein the amplifier has an output that connected to an output terminal to control the transistor.
16. The system of claim 14, wherein the amplifier has an input that is connected to the input terminal through a voltage divider.
14. The system of claim 13, wherein the amplifier has an input that is connected to the input terminal through a voltage divider.
17. The system of claim 9, wherein the voltage regulator is configured to reduce variation of the input voltage at the input terminal.
15. The system of claim 7, wherein the voltage regulator is configured to reduce variation of the input voltage at the input terminal.
18. A squib driver circuit for deployment of a deployable restraint in a vehicle, the squib driver circuit comprising:an integrated circuit formed on a single chip including:
16. A squib driver circuit for deployment of a deployable restraint in a vehicle, the squib driver circuit being an integrated circuit formed on a single chip, the squib driver circuit comprising:
an input terminal for receiving an input voltage used to fire the deployable restraint,
an input terminal for receiving an input voltage used to fire the deployable restraint;
a high side feed terminal in communication with the deployable restraint,
a high side feed terminal in communication with the deployable restraint;
a low side return terminal in communication with the deployable restraint,
a low side return terminal in communication with the deployable restraint;
a high side driver configured to supply current from the input terminal to the high side feed terminal,
a high side driver configured to supply current from the input terminal to the high side feed terminal;
a low side driver configured to supply current from the low side return terminal to an electrical ground, and
a low side driver configured to supply current from the low side return terminal to an electrical ground;
a high side short to battery voltage protection circuit configured to allow an all fire current from the high side feed terminal until a short circuit is detected between the high side feed terminal and a battery voltage for a predetermined period of time and disable the high side driver after the short circuit is detected and elapse of the predetermined period of time; and
a high side short to battery voltage protection circuit configured to allow an all fire current from the high side feed terminal until a short circuit is detected between the high side feed terminal and a battery voltage for a predetermined period of time and disable the high side driver after the short circuit is detected and elapse of the predetermined period of time; and
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint, wherein the voltage regulator includes at least one circuit component independent of the integrated circuit.
a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.


Regarding to claims 1 and 18, Colarossi does not expressly teach “wherein the voltage regulator includes at least one circuit component independent of the integrated circuit”; and with regard to claim 9, Colarossi does not expressly teach “the voltage regulator including at least one circuit component independent of the integrated circuit”.   
Gibney teaches a voltage regulator (104 – Fig. 1) including at least one circuit component independent of the integrated circuit (102 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the squib driver circuit and/or the system for deployment of a deployable restraint in a vehicle of Colarossi, to have a voltage regulator includes at least one circuit component independent of the integrated circuit”, as taught by Gibney, in order to reduce manufacturing cost and system design complexity and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
Examiner’s Note: Rothleitner (US 7,209,819 B2) – Fig.1 teaches a voltage/boost regulator (6) including at least one circuit component independent of the integrated circuit (5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 18, recite the limitations “wherein the voltage regulator includes at least one circuit component independent of the integrated circuit”; and claim 9, recite the limitation “the voltage regulator including at least one circuit component independent of the integrated circuit” which renders the claim vague and indefinite.  It is unclear because Figures 8 – 14 shown an integrated circuit/ deployment chip (210) and a voltage regulator (282) depicted inside of the integrated circuit/ deployment chip; the original filed specification paragraph [0040] teaches “A voltage regulator 282 may be provided between output terminal 240 and input terminal 242. The voltage regulator includes an amplifier 280, with a voltage divider connected to one input of the amplifier 280, and the other input connected to an electrical ground. The output of the amplifier 280 is connected to the output terminal 240”, it is unclear which at least one circuit component is independent of the integrated circuit, since the circuit components of the voltage regulator (282) are the amplifier (280) and the voltage divider (i.e. see Fig. 8) are depicted inside of the integrated circuit. The application fails to teach that the voltage regulator includes at least one circuit component independent of the integrated circuit. A question is raised, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the location of the voltage regulator has been interpreted as independent of the integrated circuit. 
Claim(s) 2 – 8 are indefinite by dependence on claim 1.
Claim(s) 10 – 17 are indefinite by dependence on claim 9.
Claim(s) 19 – 20 are indefinite by dependence on claim 18.

Claims 2, 10, and 19, recite the limitation “the voltage regulator is entirely independent of the integrated circuit” which renders the claim vague and indefinite.  It is unclear because Figures 8 – 14 shown an integrated circuit/ deployment chip (210) and a voltage regulator (282) depicted inside of the integrated circuit/ deployment chip; the original filed specification paragraph [0040] teaches “A voltage regulator 282 may be provided between output terminal 240 and input terminal 242. The voltage regulator includes an amplifier 280, with a voltage divider connected to one input of the amplifier 280, and the other input connected to an electrical ground. The output of the amplifier 280 is connected to the output terminal 240”, it is unclear which at least one circuit component is independent of the integrated circuit, since the circuit components of the voltage regulator (282) are the amplifier (280) and the voltage divider (i.e. see Fig. 8) are depicted inside of the integrated circuit. The application fails to teach that the voltage regulator includes at least one circuit component independent of the integrated circuit. A question is raised, so the Figures are correct or the instant language? Clarification is required.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3, 11, and 20 recites “wherein the integrated circuit includes a portion of the voltage regulator”, these limitations do not further limit independent claims 1, 9, and 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim(s) 1 – 20 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 9, and 18 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Rothleitner (US 7,209,819 B2). 
With regard to claim 1, Rothleitner teaches a squib driver circuit (Fig. 1) for deployment of a deployable restraint (1 – Fig.1) (the ignitor/firing cap represents the deployable restraint) in a vehicle (Abstract, lines 1-4), the squib driver circuit having an integrated circuit formed on a single chip (5 – Fig. 1), the squib driver circuit comprising: an input terminal (IN – Fig. 1, see figure below) for receiving an input voltage (Vbb – Fig. 1) used to fire the deployable restraint (1 – Fig. 1); a high side feed terminal (X – Fig. 1, see figure below) configured for communication with the deployable restraint (1 – Fig. 1); a low side return terminal (Y – Fig. 1, see figure below) configured for communication with the deployable restraint (1 – Fig. 1); a high side driver (SA, 2 – Fig. 1) configured to supply current from the input terminal (IN – Fig. 1, see figure below) to the high side feed terminal (X – Fig. 1, see figure below); a low side driver (S̅A, 3 – Fig. 1) configured to supply current from the low side return terminal (Y – Fig. 1, see figure below) to an electrical ground (Chassis Ground – Fig. 1); and a voltage regulator (6 – Fig. 1) includes at least one circuit component independent of the integrated circuit (5 – Fig. 1) (see figure below).  With regard to claim 9, Rothleitner teaches a system for deployment of a deployable restraint in a vehicle (Fig. 1 – Fig. 2), a squib driver circuit (Fig. 1), comprising: an input terminal (IN – Fig. 1, see figure below) for receiving an input voltage (Vbb – Fig. 1) used to fire the deployable restraint (1 – Fig. 1) (the ignitor/firing cap represents the deployable restraint); a high side driver (SA, 2 – Fig. 1) configured to supply current from the input terminal (IN – Fig. 1, see figure below) to the deployable restraint (1 – Fig. 1); a low side driver (S̅A, 3 – Fig. 1) configured to supply current from the deployable restraint (1 – Fig. 1) to an electrical ground (Chassis Ground – Fig. 1); a voltage regulator (6 – Fig. 1) including at least one circuit component independent of the integrated circuit (5 – Fig. 1) (see figure below); and a transistor (10 – Fig. 1) isolated from the single chip (col. 4, lines 43-46), the transistor (10 – Fig. 1) being connected to a battery (8 – Fig. 1) and the input terminal (IN – Fig. 1, see figure below).  With regard to claim 18, Rothleitner teaches a squib driver circuit (Fig. 1) for deployment of a deployable restraint (1 – Fig.1) (the ignitor/firing cap represents the deployable restraint) in a vehicle (Abstract, lines 1-4), the squib driver circuit being an integrated circuit formed on a single chip (5 – Fig. 1), the squib driver circuit comprising: an input terminal (IN – Fig. 1, see figure below) for receiving an input voltage (Vbb – Fig. 1) used to fire the deployable restraint (1 – Fig. 1); a high side feed terminal (X – Fig. 1, see figure below) in communication with the deployable restraint (1 – Fig. 1); a low side return terminal (Y – Fig. 1, see figure below) in communication with the deployable restraint (1 – Fig. 1); a high side driver (SA, 2 – Fig. 1) configured to supply current from the input terminal (IN – Fig. 1, see figure below) to the high side feed terminal (X – Fig. 1, see figure below); a low side driver (S̅A, 3 – Fig. 1) configured to supply current from the low side return terminal (Y – Fig. 1, see figure below) to an electrical ground (Chassis Ground – Fig. 1); and a voltage regulator (6 – Fig. 1) including at least one circuit component independent of the integrated circuit (5 – Fig. 1) (see figure below).
Examiner’s Note: the “minimum firing voltage” to deploy the deployable restraint has been interpreted according the applicant’s specification, see paragraph [0041] “the minimum voltage level may be 10-20V volts depending on the firing current and loop resistance”.

    PNG
    media_image1.png
    992
    892
    media_image1.png
    Greyscale

Rothleitner (US 7,209,819 B2) – Annotated Fig.1 

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.”
Claim(s) 2 – 8 would be allowed by dependence on claim 1.

With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.”
Claim(s) 10 – 17 would be allowed by dependence on claim 9.

With regard to claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “a high side short to battery voltage protection circuit configured to allow an all fire current from the high side feed terminal until a short circuit is detected between the high side feed terminal and a battery voltage for a predetermined period of time and disable the high side driver after the short circuit is detected and elapse of the predetermined period of time; and a voltage regulator configured to regulate the input voltage at the input terminal to a minimum firing voltage to deploy the deployable restraint.”
Claim(s) 19 – 20 would be allowed by dependence on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Boran (US 2002/0050826 A1) teaches a method of testing a high-side driver and a low-side driver in an airbag squib circuit includes preliminary testing of squib resistance and squib leakage for a plurality of trials. During a squib leakage test, regulator 32 is turned on and if the voltage appearing at squib terminal 26 stays at about ½ Vbatt then the outputs of comparators 34 and 35 stay at a low logic level. Because of the low logic level input signals to OR-function 36, the Leak signal stays at a low logic level, thereby indicating that there is no squib leakage (e.g., no shorts to ground or to battery). If the voltage is either pulled high (i.e., over ¾ Vbatt) or low (i.e., under ¼ Vbatt) outside the predetermined range, then one of the comparator outputs switches to a high logic level and the Leak signal also goes high, thereby indicating a squib leakage fault. The Leak signal is sent to the microcontroller which keeps track of specific fault occurrences and generates a fault indication, such as turning on a malfunction-indicator light.
Ota (US 7,268,596 B2) teaches a semiconductor device for driving a load, the device including a first semiconductor switching element controlled by a high-side driver and a second semiconductor switching element controlled by a low-side driver.  The low side driver circuit 14 further includes an additional circuit ADC. The circuit ADC is composed of a voltage regulator A1 and a switch SW1. The voltage regulator A1 is shown as an operational amplifier.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836